Citation Nr: 1136641	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-38 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for tinnitus in the right ear.  

2.  Entitlement to service connection for onychomycosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1982 to August 1982 and served on active duty from June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The January 2007 rating decision denied service connection for the issues listed above.  

The Veteran requested a hearing in his December 2007 substantive appeal.  However, the Veteran and his representative submitted a statement in September 2008 indicating that the Veteran would like to cancel his request for a hearing. Therefore, the Board considers the hearing request cancelled and will proceed with a decision based on the evidence of record.  See 38 C.F.R. § 20.704 (2010). 

A petition to reopen a claim for service connection for bilateral hearing loss has been raised by the Veteran's representative in a September 2011 statement.  However, that matter not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to service connection for bilateral hearing loss is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has not been shown to currently have tinnitus in the right ear that manifested in service or that is causally or etiologically related to his military service, including noise exposure. 

3.  The Veteran was found to have onychomycosis on his left great toe during his pre-deployment examination at the beginning of his active period of service, and thus, he had onychomycosis that preexisted his entrance into active service.

4.  The Veteran has been shown to currently have onychomycosis that is related to aggravation of his preexisting disorder during service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, onychomycosis was aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

With regard to the Veteran's claim for onychomycosis, VA has substantially satisfied its duties to notify and assist the Veteran.  Id.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in adjudicating his claim for onychomycosis, given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In this case, VA has satisfied its duty to notify by issuing a notice letter in October 2006, prior to the initial decision on the claims in January 2007.  The letter advised the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The October 2006 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  


B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have also been met with respect to the issues on appeal.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any outstanding records that are relevant to the issues being decided herein.

In addition, the Veteran was afforded a VA audiological examination in December 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


A.  Tinnitus in the Right Ear

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus in his right ear.  His service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, during his period of active service, the Veteran actually denied having "ringing in the ears" on several occasions.  In his September 2005 DD Form 2796 (Post Deployment), he selected the option "No" for the symptom of "ringing of the ears."  In his November 2005 Post Deployment Health Assessment, the Veteran again selected the option "No" for "ringing of the ears," although he reported that he was "sometimes" exposed to loud noises.  In his April 2006 Post Deployment Health Assessment, the Veteran did not check the box to select "ringing of the ears" as a deployment-related concern.  

The Board does acknowledge the Veteran's statements that he was exposed to mortar fire and explosions in service and that he began to experience ringing in his ears after he was exposed to the noise.  The Veteran is competent to report his experience and symptoms in service, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he had ringing in his ears in service.  However, his allegations are inconsistent with the contemporaneous record.  As previously noted, his service treatment records are entirely negative for any complaints, treatment, or diagnosis of tinnitus, and he even denied having tinnitus on several occasions.  Thus, he made contemporaneous statements that actually provide affirmative evidence showing that he did not have tinnitus or ringing in his ears in service.  Such statements directly contradict his current assertions.  Therefore, given his own inconsistent statements, the Board finds that the Veteran's reported history regarding the onset of tinnitus to be not credible.  Accordingly, the evidence does not show that tinnitus manifested in service.  

In addition to the lack of evidence showing that tinnitus manifested during active duty service, the evidence of record does not link any current diagnosis to the Veteran's military service.  The Veteran underwent a VA audiological examination in December 2006 during which his chief complaint was hearing loss.  It was noted that he reported having in-service noise exposure and denied having tinnitus; however, he did indicate that he had a "clicking sound" that occurred "now and then," and was mildly bothersome.  Following a review of his medical history and a physical examination, the examiner did not diagnose the Veteran with tinnitus. 

The Veteran described his objective symptom of a "clicking sound" in his ears, and the Board notes that he is competent to describe this symptom to a medical examiner.  Charles, 16 Vet. App. at 374-75.  Nevertheless, the examiner specifically noted the description and found that the Veteran did not have tinnitus.    
In his December 2007 substantive appeal, the Veteran asserted that he did not understand the December 2006 VA examiner's question regarding ringing in the ears, and in a September 2011 statement, the Veteran's representative asserted that the "clicking" sound the Veteran reported is in fact tinnitus.  Although the Veteran claimed not to understand the examiner's question about ringing in the ears, he reported his observable symptom to the examiner, who noted it in the examination report and still did not diagnose tinnitus.  The examiner was provided with a description of the symptom and did not conclude that the describe symptom was consistent with a diagnosis of tinnitus.  Indeed, the Veteran is not competent to state that a clicking sound equates to an actual diagnosis of tinnitus.  Although he may competently describe his current symptoms, the Veteran in this case is not a medical professional, and thus, he is not competent to render a diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis in this case, the Board finds that the Veteran is not entitled to service connection for tinnitus in his right ear. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


B.  Onychomycosis

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence) . It is an "onerous" evidentiary standard, requiring that the no- aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for onychomycosis.  At the outset, the Board notes that the presumption of soundness does not apply, as the Veteran was noted to have onychomycosis on the left great toe at the time of his April 2004 pre-deployment examination.  Therefore, the Veteran had the disorder prior to his period of active military service.  As such, the Board notes that the concerns addressed by the General Counsel's opinion regarding whether the presumption of soundness can be rebutted are not present in this case and that the Board's adjudication of this claim for service connection may proceed based on aggravation.

Having determined that the Veteran had preexisting onychomycosis, the Board must then determine whether there had been any worsening of the disability during service, and if so, whether this worsening constitutes an increase in disability.  The Veteran's service treatment records do show that his onychomycosis increased in severity.  Prior to his deployment, the disease was only affecting his left great toe; however, a post-deployment form later noted the presence of onychomycosis on both great toenails.  As such, the evidence shows that the onychomycosis spread to his other foot.  He was also noted as having bilateral toenail discoloration, and a line of duty determination was issued for fungus.    

Moreover, the Veteran's post-service treatment records continue to show that he has onychomycosis, and in April 2006, a medical statement by a private health provider noted he was found to have an issue with fungus.  The Veteran also underwent a VA examination for his feet in December 2006 during which the examiner noted that the Veteran had had onychomycosis of both feet since service.  He also commented that the condition was progressive and constant.  VA treatment records further show that his onychomycosis was being treated with a topical cream, but the use of an oral antifungal medication was considered.  The Veteran elected to continue using the cream because of the risks associated with the oral medication.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran's current onychomycosis was aggravated by his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 

The Board also observes that the U.S. Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board finds that the Veteran's current onychomycosis was aggravated by his active military service.  Accordingly, the Board concludes that service connection for onychomycosis is warranted.









ORDER

Service connection for tinnitus in the right ear is denied.  

Subject to the laws and regulations governing the payment of monetary benefits, service connection for onychomycosis is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


